     Case 2:19-cv-02514-KJM-KJN Document 30 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JANAI MEEKS,                                     No. 2:19-cv-2514-KJM-KJN PS
12                     Plaintiff,                     ORDER
13          v.                                        (ECF No. 21, 24)
14   NATASHA CHRONISTER, et al.,
15                     Defendants.
16

17          On October 7, 2020 the magistrate judge filed findings and recommendations (ECF

18   No. 21), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. On October 15 and

20   October 26, plaintiff filed two documents partially concerning the issues addressed in the findings

21   and recommendations (ECF Nos. 22, 24), which have been considered by the court.

22          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

23   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

24   findings and recommendations to be supported by the record and by the proper analysis.

25          The court has reviewed the applicable legal standards and, good cause appearing,

26   concludes that it is appropriate to adopt the findings and recommendations in full. As the

27   magistrate judge indicated in the findings and recommendations, plaintiff has been instructed on

28   three separate occasions regarding the steps she needed to take to serve defendants—to simply
                                                     1
     Case 2:19-cv-02514-KJM-KJN Document 30 Filed 12/02/20 Page 2 of 2


 1   send her service documents to the U.S. Marshal. (See ECF Nos. 5, 16, 20.) Plaintiff’s latest
 2   filing (ECF No. 22) indicates that she again disregarded the magistrate judge’s instructions.
 3   Instead, it appears plaintiff believes she has served defendants by mail and by “vocaliz[ing] to
 4   defendants of Butte County.” (Id. at 2.) These actions do not comply with the magistrate judge’s
 5   orders regarding service. Further, to the extent plaintiff’s filings on October 15 and 26 can be
 6   construed as a request for an entry of default (see id. at 2), those requests are denied.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. The findings and recommendations (ECF No. 21) are ADOPTED IN FULL;
 9          2. Plaintiff’s motions for an entry of default (ECF Nos. 22, 24) are DENIED;
10          3. Plaintiff’s claims (ECF No. 8) are DISMISSED WITHOUT PREJUDICE under
11              Federal Rule of Civil Procedure 41(b); and
12          4. The Clerk of Court is directed to CLOSE this case.
13   DATED: December 2, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
